UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2013 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 0-22981 58-2326075 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3527 Wheeler Road, Augusta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (706) 731-6600 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 24, 2013, Georgia-Carolina Bancshares, Inc. (the “Company”) announced its results of operations for the quarter ended June 30, 2013. A copy of the related press release is attached as Exhibit99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this Item2.02 of this Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure On July 22, 2013, the board of directors of the Company declared a quarterly cash dividend of $0.045 per share of common stock to shareholders of record on August 6, 2013. The dividend will be payable onAugust 13, 2013. The Company made the announcement of the dividend in a press release datedJuly 24, 2013, a copy of which is attached hereto as Exhibit 99.1. The information contained in this Item 7.01 of this Form 8-K and the exhibit attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release, dated July 24, 2013, issued by Georgia-Carolina Bancshares, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORGIA-CAROLINA BANCSHARES, INC. Dated: July 24, 2013 By: /s/Remer Y. Brinson III Remer Y. Brinson III President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated July 24, 2013, issued by Georgia-Carolina Bancshares, Inc.
